Citation Nr: 1643370	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, currently evaluated as 20 percent disabling. 

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for peptic ulcers.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a low back injury, including chronic disc degeneration.

4.  Entitlement to service connection for peptic ulcers.

5.  Entitlement to service connection for residuals of a low back injury, including chronic disc degeneration.

6.  Entitlement to service connection for hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the RO considered the Veteran's low back and peptic ulcer claims on a de novo basis, the Board is required to first consider whether new and material evidence had been presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for peptic ulcers is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Veteran's hemorrhoid disability is assigned a 20 percent rating, the maximum schedular rating authorized under Diagnostic Code 7336, and the Veteran's symptoms are included in the rating criteria.

2.  In a February 1995 unappealed rating decision, the RO denied entitlement to service connection for peptic ulcer disease.

3.  The evidence obtained since the February 1995 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for peptic ulcer disease.  

4.  In a November 2009 unappealed rating decision, the RO denied entitlement to service connection for residuals of a back injury.

5.  New and material evidence was received within one year of the November 2009 denial of service connection for residuals of a back injury and the decision is not final.

6.  The Veteran's current low back disability, chronic disc degeneration, first developed more than a year after discharge from service and is unrelated to the one complaint of back pain during service, or to any other aspect of service.

7.  A bilateral hearing loss disability is not related to service and did not manifest within one year of the Veteran's discharge from service.

8.  Tinnitus is not related service and did not manifest within one year of the Veteran's discharge from service.

9.  The Veteran does not have a current chronic depression disability that is related to service.


CONCLUSIONS OF LAW

1.  The criterial for the assignment of a rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for peptic ulcer disease.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for residuals of a back injury.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for residuals of a back injury, to include chronic disc degeneration, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

6.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for service connection for depression are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by June 2010, July 2010, August 2010, February 2011, and August 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).           

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records relevant to the claims decided below, and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board finds that the VA examinations were thorough and adequate for adjudication purposes.  The opinions were provided following consideration all the pertinent evidence of record, to include the statements of the Veteran, and provided a sufficient rationale. A cordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met. 38 C.F.R. § 3.159 (c)(4).   The Veteran has provided testimony at a Board videoconference hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of these claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Increased Rating for Hemorrhoids

The October 2010 rating decision on appeal granted the Veteran an increased rating of 20 percent for his hemorrhoid disability.  The 20 percent rating was effective from June 17, 2010, the date of receipt of his claim for an increased rating.  At his hearing the Veteran reported that in the past he had had surgery for his hemorrhoids.  He reported no current treatment for his hemorrhoids other than "silver bullets."  

On VA examination in September 2010 the Veteran reported itching and mild to moderate pain due to his hemorrhoids.  He reported bleeding when wiping his bottom.  The Veteran denied stool leakage or involuntary bowel movements.  He denied perianal tears or fissures.  For treatment he reported over-the-counter hemorrhoid products.  Examination revealed no evidence of perianal tears or fissures.  The Veteran had Grade IV (very large) hemorrhoids, encompassing the entire rectal area.  The hemorrhoids were not manually reducible.  

The Veteran's service-connected hemorrhoids are rated under Diagnostic Code 7336, for internal or external hemorrhoids.  Under this diagnostic code, a noncompensable (zero percent) rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A schedular maximum 20 percent rating is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

In this case the Veteran's service-connected hemorrhoids have been assigned the maximum schedular rating available under Diagnostic Code 7336. 

Consideration has been given to application of other diagnostic codes, including Diagnostic Codes 7332 (impairment of sphincter control), 7333 (stricture of rectum and anus), 7334 (rectum prolapse), 7335 (fistula in ano), and 7337 (pruritus ani).  However, there are no additional symptoms of the Veteran's hemorrhoids that warrant consideration of other diagnostic codes.  The September 2010 VA examiner did not indicate the presence of anal or perianal fistula, rectal stricture, impairment of the rectal sphincter control, or rectal prolapse, and Diagnostic Code 7337, pruritus ani, is rated for the underlying condition. 

At no time during the appeal period has the Veteran met the criteria for a higher schedular evaluation for hemorrhoids or for separate schedular evaluations for hemorrhoids.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly a schedular rating in excess of 20 percent for the Veteran's hemorrhoid disability is not warranted.  

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected hemorrhoids and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  The Veteran does not report any symptoms associated with his hemorrhoids that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating.  See 38 C.F.R. §4.114, Diagnostic Code 7336; see also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Accordingly, referral for extraschedular consideration is not warranted.

III.  Peptic Ulcer Disease

The Veteran seeks service connection for peptic ulcer disease.  The AOJ denied service connection for this disability in February 1995.  The Veteran did not appeal the decision.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156 (b).  Therefore, the February 1995 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The February 1995 rating decision denied the Veteran's claim for service connection for ulcers on the basis that there was no evidence of current chronic ulcer disease disability.  The evidence of record at that time included the Veteran's STRs which show that the Veteran complained of stomach pains in April 1976.  The STRs noted probable gastritis and possible peptic ulcer disease.  

Unlike the evidence of record prior to the February 1995 final rating decision, the newly submitted evidence reveals current treatment and diagnoses of a peptic ulcer disorder.  The Board finds that the new medical evidence, which shows that the Veteran currently has peptic ulcer disease, is material to the Veteran's claim.  As new and material evidence has been received, the claim for service connection for peptic ulcers is reopened.

IV.  Residuals of a Back Injury

The Veteran asserts that he is entitled to service connection for a low back disability.  In November 2009 the RO issued a rating decision denying service connection for residuals of a back injury.  The RO noted that the STRs revealed a one-time complaint of back pain in March 1976 and that there was no evidence showing continuity of treatment for a back impairment since service.  The Veteran did not appeal the November 2009 denial of his claim for service connection for residuals of a back injury.  However, the Board finds that the November 2009 rating decision is not final.  In November 2009 the record contained no evidence of a post service low back disability.  Within a year of the November 2009 rating decision VA treatment records were obtained showing treatment for chronic low back pain and in September 2010 a VA examiner diagnosed the Veteran as having lumbar spine degenerative joint disease.  Since new and material evidence showing  a current chronic low back disorder was obtained within a year of the November 2009 rating decision, that decision is not final.  

The Board now will consider whether the Veteran is entitled to service connection for residuals of a back injury, including degenerative disc disease, on a de novo basis.  The Board notes that the Veteran's claim was considered by the RO on a de novo basis in both November 2009 and April 2011 and thus there is no prejudice to the Veteran for the Board to now consider the Veteran's claim on a de novo basis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.309 (a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

At his hearing the Veteran testified that he injured his back in service.  He reported that he had been rappelling on a cliff and he got pulled out and turned around and he struck his back on a pointed rock.  

The Board has considered the Veteran's lay statements asserting that he has a low back disability due to his service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has current low back disability, including chronic disc degeneration that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Although the Veteran complained of back pain on one occasion during service, it was noted to be a mild strain, and the remainder of the STRs show no back complaints.  The Veteran's spine was noted to be normal on discharge examination in December 1976.  The Veteran denied a history of recurrent back pain at the time of the separation examination.  The Board further notes that no low back disability was shown within a year of discharge from service.  Consequently, the criteria for presumptive service connection on the basis of a chronic disease which developed within a year of discharge from service have not been satisfied.  See 38 C.F.R. § 3.307(a)(3).

VA treatment records dated from August 2009 show treatment for chronic back pain.  An April 2010 VA treatment record shows that the Veteran reported chronic low back pain and that he had an injury in the 1970's in the military after repelling off a cliff with flares every 2 to 3 months.  On VA examination in September 2010 the examiner diagnosed the Veteran as having lumbar spine degenerative joint disease.  The examiner noted that the examination and x-rays showed minimal findings.  The examiner opined that it was less likely as not that the Veteran's current lumbar spine condition is related to his in-service complaint and treatment.  

The Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed back condition, which includes arthritis, was not chronic in service, was not continuous since service and is not related to active service.  Weighing against the Veteran's claim is the fact that at the time of the contemporaneous service separation examination, the Veteran denied a history of any recurrent back pain in service and the contemporaneous clinical findings were normal regarding the back.  Thus the contemporaneous service treatment records do not demonstrate that back condition was shown in service or was chronic in service.  The contemporaneous service treatment records outweigh the Veteran's assertion that he had back problems in service.  The Board finds that the weight of the evidence demonstrates that a back condition, to include arthritis was not continuous since service.  The post service records contain no complaints of low back pain or indication of a lumbar spine disability for more than 30 years after discharge from service.  The Veteran filed a claim for VA disability compensation in 1994 and did not indicate that he was seeking compensation for a service-related back disability at that time.  The Veteran's statements regarding the onset and duration of back complaints has been inconsistent.  He testified that he had injured his back in service and did not seek treatment for the back until 2005 when he went to the VA.  At the time of the VA examination in September 2010, he reported that had has self-treated his back after service but that he had from time to time sought VA treatment.  However, as noted above, the evidence of record does not demonstrate that treatment until many years after service.  The Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms regarding the back in service and has not had continuous symptoms related to the back since service.  None of the medical evidence indicates that the Veteran has any low back disability that is related to service.  The greater weight of the evidence, and the most probative evidence, shows that the Veteran did not develop a low back disability during service or for many years after discharge from service, and there is no credible or probative evidence linking the claimed disability to service.

Consequently the Board finds that the preponderance of the evidence is against the Veteran's claim and that service connection for residuals of a back injury, including chronic disc degeneration, is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Hearing Loss and Tinnitus

In this case, hearing loss and tinnitus are chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. § 3.309 (a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.  At his hearing he testified that he was exposed to the noise of  howitzers and the M60 machine gun and that he did not wear ear plugs.  He reported that he experienced hearing loss and tinnitus during service and ever since then.  He indicated that he did not have noise exposure after discharge from service.

The Veteran's service records reflect a military occupational specialty (MOS) of antitank assaultman and the Veteran has stated that he was exposed to loud noise during service.  The Board accepts that the Veteran was exposed to acoustic trauma in service.

The Veteran currently has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.   

In a September 2010 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 35, 40, 45, 40, and 45, respectively.  Speech discrimination in the right ear was 100 percent.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 40, 40, 40, 40, and 45, respectively.  Speech discrimination in the left ear was 96 percent.  As the Veteran has auditory thresholds of 40 decibels and above in each ear, the Veteran meets the meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner opined that it is as likely as not that the Veteran's tinnitus is a symptom associated with the identified hearing loss.  

The Board finds that the Vetera did not have hearing loss or tinnitus during active service.  The STRs reveal no complaints of hearing loss or tinnitus.  Upon enlistment examination in October 1974, the Veteran was not noted to have a hearing loss or tinnitus disorder.  The Veteran had puretone thresholds 5 decibels or less at all frequencies tested, in both ears.  Likewise, the Veteran was not noted to have hearing loss or tinnitus on examination for discharge from service in December 1976.  Audiological evaluation conducted at that time showed that the Veteran had puretone thresholds of 0 decibels at all frequencies tested, in both ears.  The record shows that the Veteran's hearing acuity was within normal limits both at the time of his entrance to active duty and upon his discharge.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  At the time of the separation examination, the Veteran denied a history of hearing loss and of ear, nose or throat trouble.

The evidence of record does not establish that the Veteran had hearing loss or tinnitus within a year of discharge from service.  Accordingly, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307(a)(3).

The Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were not chronic in service, were not continuous since service and are not related to active service.  Weighing against the Veteran's claim is the fact that at the time of the contemporaneous service separation examination, the Veteran denied a history of any hearing loss or ear trouble and the contemporaneous audiometric findings were normal.  Thus the contemporaneous service treatment records do not demonstrate that hearing loss and tinnitus were shown in service or were chronic in service.  The contemporaneous service treatment records outweigh the Veteran's assertion that he had problems with hearing loss and tinnitus in service.  The Board finds that the weight of the evidence demonstrates that hearing loss and tinnitus were not continuous since service.  The post-service treatment records are negative for complaints of tinnitus or hearing loss for more than 30 years after separation from service.  The Veteran submitted a claim for VA disability benefits in 1994 and did not report that he had hearing loss or tinnitus at that time.  A March 2010 VA treatment record shows that the Veteran reported that he had no difficulty with hearing.  The Board further finds that hearing loss and tinnitus are not related to service.  In November 2010 a VA audiologist reviewed the Veteran's claims file and concluded that, based on the fact that the Veteran's hearing loss at entrance and upon discharge were within normal limits, it was less likely than not that his current hearing loss is related to military noise exposure.  She attributed the Veteran's hearing loss to the natural aging process.  As noted above, in September 2010 the VA audiologist attributed the Veteran's complaints of tinnitus with the identified hearing loss.  This indicates that tinnitus is also unrelated to military service. 

The Board has considered the Veteran's assertions that he has hearing loss and tinnitus due to in-service acoustic trauma.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of hearing loss and tinnitus.  See Jandreau.  In this case the most probative evidence consists of the VA audiologist's opinions that the Veteran's current hearing loss and complaints of tinnitus are not related to service.  There is no medical evidence to the contrary.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss disability and tinnitus, and that the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Depression

The Veteran testified that he has had symptoms of depression ever since service.  He asserted that when he was in the Marines he was yelled at a lot and this caused him to develop depression.  

The STRs, including the discharge examination report, are silent to any complaints or findings of any psychiatric disorder.  

An August 2009 VA treatment record notes that the Veteran denied having psychiatric symptoms including delusions, hallucinations, or depression.  The Veteran underwent a VA substance abuse, emotional and behavioral assessment in January 2010.  It was noted that the Veteran was homeless.  He reported that he had felt depressed during his divorce five years previously.  He denied current or recent depression symptomatology.  A July 2010 VA treatment record notes that depression screening of the Veteran was negative.  

Although the Veteran was not provided a VA medical examination regarding his claimed depression disability, the Board finds that there is sufficient medical evidence to decide the Veteran's claim for service connection for depression and thus a VA medical examination is not necessary for this claim.

The Board has considered the Veteran's assertions that he now has a depression disability due to his service.  However, the Board finds his lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current depression disability that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Here the most probative evidence includes the STRs which show no complaints of depression and the discharge examination report that shows no psychiatric disability.  Also of great probative value are the post service medical records first showing complaints of depression many years after discharge from service and noting that the Veteran reported that his history of depression was due to his recent divorce.  There is medical evidence showing that the Veteran has denied being depressed and a depression screening was negative.  There is no competent evidence that the Veteran has a current depression disability that is related to service.  The greater weight of the evidence, and the most probative evidence, shows that the Veteran did not develop a current depression disability due to service.

Consequently the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for depression is not warranted.  See Gilbert.


	(CONTINUED ON NEXT PAGE)





 
ORDER

Entitlement to a rating in excess of 20 percent for hemorrhoids is denied.

New and material evidence has been received and the claim of entitlement to service connection for peptic ulcers is reopened.

New and material evidence has been received and the claim of entitlement to service connection for residuals of a back injury, including degenerative disc disease, is reopened.

Entitlement to service connection for residuals of a back injury, including degenerative disc disease, is denied.

Entitlement to service connection for hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is denied.  


REMAND

The Veteran was provided a VA gastrointestinal examination in September 2010.  The VA examiner was unable to provide an opinion.  The examiner noted that the Veteran reported that he was diagnosed with peptic ulcer disease in 2004 after having an endoscopy at Cobb General Hospital, but that these records were not in the claims file.  A review of the Veteran's claims file shows that the records of the Veteran's treatment at Cobb General Hospital have not been requested and are not contained in the claims file.  These records must be obtained if possible.  38 C.F.R. § 3.159(c).  

The STRs indicate possible peptic ulcer disease and the Veteran currently has peptic ulcer disease.  Additionally, the Board notes that the Veteran's DD-214 indicates that he was stationed at Camp Lejeune during service.  The record contains a VA "Fact Sheet" stating that there is evidence that there was contaminated drinking water at Camp Lejeune up until the mid-1980s,with potentially harmful health effects.  Consequently, when all additional medical evidence has been obtained the Veteran should be provided a VA gastrointestinal examination and a medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the necessary authorization from the Veteran, request copies of the Veteran's medical records from Cobb General Hospital.  All records/responses received should be associated with the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  When the above actions have been accomplished to the extent possible, afford the Veteran a VA gastrointestinal examination to determine the etiology of any current ulcer disorder.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that any current ulcer disorder is related to the Veteran's military service, including his reported exposure to contaminated drinking water at Camp Lejeune.  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


